Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou US 20190132109.

Regarding claim 1, 5, Zhou a user terminal comprising:
a receiving section that receives downlink control information on a downlink control channel, the downlink control information including information related to activation of a cell ([0358, for support see 62/577,239 [000129] and information related to a trigger of channel state measurement ([0301, 0361]) ; and


Regarding claim 2, when triggering the channel state measurement based on the information related to the trigger of the channel state measurement, the control section performs control to perform the channel state measurement of the cell even when the cell is in a deactivated state, (When a UE receives a MAC deactivation command for a secondary cell or other deactivation conditions are met (e.g. the sCellDeactivationTimer associated with the secondary cell expires) in subframe n, the actions related to CSI reporting are applied in subframe n+8, [0227], for support see pg. 73 2nd paragraph).

Regarding claims 3 and 6, the downlink control information further includes the information related to the trigger of a channel state reporting, and
the control section controls a channel state reporting of the cell based on the information related to the trigger of the channel state reporting ([0301, 0361]).

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONALD B ABELSON/Primary Examiner, Art Unit 2476